Name: Council Regulation (EEC) No 1283/91 of 14 May 1991 extending the provisional anti-dumping duty on imports of small screen colour television receivers originating in Hong Kong and the people's Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 5 . 91 Official Journal of the European Communities No L 122/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1283/91 of 14 May 1991 extending the provisional anti-dumping duty on imports of small screen colour television receivers originating in Hong Kong and the People's Republic of China THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas by Regulation (EEC) No 129/91 ('), the Commis ­ sion imposed a provisional anti-dumping duty on imports of small screen colour television receivers originating in Hong Kong and the People's Republic of China ; Whereas the examination of the facts has not yet been completed and the Commission has informed exporters concerned in Hong Kong and the People's Republic of China of its intention to propose an extension of the period of validity of the provisional duty for a further period not exceeding two months ; whereas none of the exporters involved have objected, HAS ADOPTED THIS REGULATION : Article 1 The validity of the provisional anti-dumping duty on imports of small screen colour television receivers origina ­ ting in Hong Kong and the People's Republic of China, imposed by Regulation (EEC) No 129/91 , is hereby extended for a period not exceeding two months. This period of extension shall be limited by the entry into force of an act of the Council adopting definitive measures . Article 2 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 May 1991 . For the Council The President F POOS (') OJ No L 209, 2 . 8 . 1988, p. 1 . 2) OJ No L 14, 19 . 1 . 1991 , p . 31 .